Appeal from a decision of the Workmen’s Compensation Board, filed November 23, 1973, which affirmed the decision of the referee that the claimant had a continuing partially related disability after April 12, 1971 entitling her to the minimum disability benefit of $20 per week and that the employer’s insurance carrier had not been prejudiced by the claimant’s alleged discontinuance of a third-party action. The claimant filed a notice of claim against the City of Albany (General Municipal Law, § 50-e), which the carrier knew, but a notice of claim does not commence an action against the third-party city (General Municipal Law, § 50-i). Therefore, there was no discontinuance of a third-party action without its consent, as urged by the carrier which would have absolved it of further responsibility for compensation payments (Workmen’s Compensation Law, § 29). The instant record, and in particular the testimony of Dr. Clark, offers substantial evidence to support the amount of the disability benefits awarded by the board. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Sweeney, Kane and Larkin, JJ., concur.